In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                     Case No. 13-529V
                                  Filed: August 30, 2016
                                  (Not to be published)

*************************
MEGAN MORGAN,                             *
                                          *
                     Petitioner,          *        Decision on Damages; Human
v.                                        *        Papillomavirus Vaccine;
                                          *        Ulcerative Colitis.
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
                     Respondent.          *
                                          *
***********************
Thomas S. Reavely, Whitfield & Eddy, P.L.C., Des Moines, IA for petitioner.
Darryl R. Wishard, United States Department of Justice, Washington, DC for respondent.

                                  DECISION ON DAMAGES1

Gowen, Special Master:

       On July 31, 2013, Megan Morgan (“petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 [the “Vaccine
Act” or “Program”]. Petitioner alleged that she developed ulcerative colitis as a result of receiving
a human papillomavirus vaccine (“HPV”) on August 9, 2010. On December 10, 2010, the
undersigned issued a ruling on entitlement finding that petitioner was entitled to compensation.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I
intend to post this ruling on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to delete medical or other information, the disclosure of which
would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter,
for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of
42 U.S.C. § 300aa (2012).

                                                 1
        On August 29, 2016, respondent filed a proffer on an award of compensation, indicating
that petitioner has agreed to compensation in the amount of $800,000.00, to be paid to petitioner
only, for future care expenses ($100,000.00), loss of earnings ($465,469.40), pain and suffering
($225,000.00), and past unreimburseable expenses ($9,530.60). Pursuant to the terms in the
attached Proffer, the undersigned awards petitioner the following compensation for all
damages that would be available under 42 U.S.C. § 300aa-15(a):

       1. A lump sum payment of $800,000.00, representing compensation for future care
          expenses ($100,000.00), loss of earnings ($465,469.40), pain and suffering
          ($225,000.00), and past unreimburseable expenses ($9,530.60), in the form of a
          check payable to petitioner, Megan Morgan.

The Clerk of the Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.


                                     s/Thomas L. Gowen
                                     Thomas L. Gowen
                                     Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
MEGAN MORGAN,                       )
                                    )
       Petitioner,                  )     No. 13-529V ECF
                                    )
              v.                    )     Special Master Gowen
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
       Respondent.                  )
___________________________________ )

                   RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

 I.     Procedural History

       On July 31, 2013, Megan Morgan (“petitioner”) filed a petition for compensation, alleging

that she developed ulcerative colitis that cased caused-in-fact by her receipt of a human

papillomavirus vaccine on August 9, 2010. An entitlement hearing was held on January 13, 2015.

In a ruling on entitlement, filed on December 10, 2015, the Special Master concluded that petitioner

was entitled to compensation.

 II.    Items of Compensation

        A.      Future Care Expenses
        Evidence supplied by petitioner documents projected future care expenses stemming from

 her vaccine-related injury. Respondent proffers that petitioner should be awarded $100,000.00

 for future care expenses. Petitioner agrees.

        B.      Loss of Earnings
        Evidence supplied by petitioner documents past and future loss on earnings as a result of

 her vaccine-related injury. Respondent proffers that petitioner should be awarded $19,173.85 for

 past loss of earnings, and $446,295.55 for future loss of earnings. Petitioner agrees.
                                                  1
            C.     Pain and Suffering

            Respondent proffers that petitioner should be awarded $225,000.00 in past and future

 pain and suffering. Petitioner agrees.

            D.     Past Unreimbursable Expenses
            Evidence supplied by petitioner documents her expenditure of past unreimbursable

 expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

 awarded past unreimbursable expenses in the amount of $9,530.60. Petitioner agrees.

            E.     Medicaid Lien

            Petitioner represents that there are no outstanding Medicaid liens against her.
            F.     Guardianship

            Because petitioner is a competent adult, evidence of guardianship is not required.

 III.       Form of the Award
            The parties recommend that the compensation provided to petitioner should be made

 through a lump sum payment as described below, and request that the Special Master’s decision

 and the Court’s judgment award the following: 1

                  A lump sum payment of $800,000.00, representing compensation for future care
                  expenses ($100,000.00), loss of earnings ($465,469.40), pain and suffering
                  ($225,000.00), and past unreimbursable expenses ($9,530.60), in the form of a
                  check payable to petitioner.
                                                 Respectfully submitted,

                                                 BENJAMIN C. MIZER
                                                 Principal Deputy Assistant Attorney General

                                                 C. SALVATORE D’ALESSIO
                                                 Acting Director
                                                 Torts Branch, Civil Division


        1
        Should petitioner die prior to entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future care
expenses, future lost earnings, and future pain and suffering.
                                                     2
                         CATHARINE E. REEVES
                         Acting Deputy Director
                         Torts Branch, Civil Division

                         GLENN A. MACLEOD
                         Senior Trial Counsel
                         Torts Branch, Civil Division

                         /s/Darryl R. Wishard
                         DARRYL R. WISHARD
                         Senior Trial Attorney
                         Torts Branch, Civil Division
                         U. S. Department of Justice
                         P.O. Box l46, Benjamin Franklin Station
                         Washington, D.C. 20044-0146
                         Direct dial: (202) 616-4357
Dated: August 29, 2016   Fax: (202) 616-4310




                             3